DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (U.S. Application Publication No. 2009/0255288) in view of Smith (U.S. Patent No. 7,284,660) and Bradley (U.S. Patent No. 4,239,308).
Regarding claims 1, Jia discloses a method of storing and retrieving products to be maintained at a desired temperature (Abstract), comprising providing a storage system (Fig. 4) for retaining products in a cryogenic environment, comprising: an outer sleeve element (D) sized to be received in a cryogenic chamber; and a storage rack 
Jia fails to teach an elongate stop bar, the stop bar spaced apart from and extending generally parallel to the mounting bar, the plurality of shelves pivotally coupled to the mounting bar so as to be individually and independently rotatable relative to an axis through the mounting bar towards and away from contact with the stop bar, each of the plurality of shelves, wherein rotating all of the plurality of shelves into contact with the stop bar causes the plurality of shelves to be aligned for storage.
Smith teaches that it is known in the art to manufacture a storage rack (10) with a plurality of shelves (20), the plurality of shelves pivotally coupled to a mounting surface so as to be individually and independently rotatable relative to an axis through the mounting surface towards and away from contact with the stop surface, each of the plurality of shelves, wherein rotating all of the plurality of shelves into contact with the stop surface causes the plurality of shelves to be aligned for storage (Figs. 2, 3).
Bradley teaches that it is known in the art to manufacture storage rack with mounting and stop surfaces in the form of bars (46, 47) that are parallel to each other (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the rack of Jia with the shape and rotating structure taught by Smith, in order to keep the shelves with the framework so that the shelves do not get lost.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the framework with bars, as taught by Bradley, in order to provide the shelves with a reliable rotating structure, and since such a modification would be a substitution of known elements to achieve the same result.
Regarding claims 6 and 9-15, the modified structure of Jia teaches wherein each of the plurality of shelves is configured to be rotated away from the stop bar and out of alignment with others of the plurality of shelves to provide access into the container receptacle defined within the one of the plurality of shelves (Smith, Fig. 2), wherein the side wall of each of the plurality of shelves defines a generally cylindrical shape (Smith, Fig. 4), wherein the handle is coupled to both of the stop bar and the mounting bar, with the handle extending between the stop bar and the mounting bar to provide an enlarged gripping area for moving and manipulating the storage rack (all the components are coupled together), wherein the handle projects horizontally and upwardly from top ends of the stop bar and the mounting bar to project over a portion of the plurality of shelves and the handle defines a curved configuration to define the gripping area.(Jia, Fig. 1), wherein the side wall of each of the plurality of shelves further includes a top end .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Yang (U.S. Patent No. 6,648,390).
Jia teaches all the limitations as shown above, but fails to teach and at least one cutout extending downwardly towards the bottom wall provided at the top end, wherein the at least one cutout comprises: a pair of opposing cutouts formed on opposite sides of the side wall at the top end thereof, the pair of opposing cutouts providing access to grip and lift the cylindrical vial container out of the container receptacle.
Yang teaches that it is known in the art to manufacture shelves of a storage rack with a cutout (261) at a top end (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the shelves with cutouts, as taught by Yang, to allow a user to access parts of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the shelves with multiple cutouts, in order to access more components and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Perlman (U.S. Patent No. 5,950,832).
Jia teaches the claimed limitations as shown above but fails to teach removing a cylindrical vial container from the container receptacle of the selected shelf rotated out of alignment from the remainder of the plurality of shelves; and disengaging a lid of the cylindrical vial container from a main body of the cylindrical vial container to access a vial held within the cylindrical vial container.
Perlman teaches that it is known in the art to manufacture a shelf with a cylindrical vial container (12) having a removable lid (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Jia with a vial container, as taught by Perlman, in order to further protect products within the assembly.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, as modified above, and further in view of Pitesky (U.S. Patent No. 6,258,041). 
Jia fails to teach wherein the lid and the main body of the cylindrical vial container are threadably engaged by threads on the lid and on the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: disengaging the threaded engagement of the threads on the lid from the threads on the main body by rotating the lid relative to the main body, or wherein the lid of the cylindrical vial container includes a sidewall, the main body of the cylindrical vial container includes a sidewall that includes a recessed portion near a top end thereof such that the lid can slide down over the recessed portion when engaging the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: sliding the lid away from the recessed portion of the main body to remove an engagement between the sidewall of the lid and the sidewall of the main body.
Pitesky teaches that it is known in the art to manufacture vials wherein the lid and the main body of the cylindrical vial container are threadably engaged by threads on the lid and on the main body, and the step of disengaging the lid of the cylindrical vial container from the main body further comprises: disengaging the threaded engagement of the threads on the lid from the threads on the main body by rotating the lid relative to the main body (col. 8, lines 10-29), or wherein the lid of the cylindrical vial container includes a sidewall, the main body of the cylindrical vial container includes a sidewall that includes a recessed portion (at 96) near a top end thereof such that the lid can slide down over the recessed portion when engaging the main body, and the step of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vial of the modified assembly of Jia with the closure construction taught by Pitesky, in order to ensure the vials could open and close.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733